PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/163,612
Filing Date: 24 May 2016
Appellant(s): Singh et al.



__________________
Adam C. Rehm, Reg. No. 54,797
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed October 13, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 14, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 7, 11-15 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothstein et al. (US 2014/0280908) in view of Zill et al. (US 2008/0201109).

Regarding claim 1, Rothstein discloses a method comprising: 
receiving, from a plurality of sensors in a network, data packets of a network flow of the network (Rothstein, paragraph [0009], to monitor flows of packets, monitored network traffic may be aggregated from multiple tap points using multiple network taps); 
determining a sensor sensed an earliest one of the data packets (Rothstein, paragraph [0031], Network Monitor Device [NMD] monitors packets in a session; paragraph [0042], enable monitoring and analysis of selected flows that include packets that are determined to be non-duplicative [earliest]; paragraph [0043], disregarding the duplicate packet); 
preserving ones of the data packets sensed and reported from the first sensor for analysis of the network (Rothstein, paragraph [0005], network monitor employed to monitor and record [preserve] packets of data communicated over a network; paragraph [0009], to monitor flows of packets, monitored network traffic may be aggregated from multiple tap points using multiple network taps; paragraph [0042], enable monitoring and analysis [preserve] of selected flows that include packets that are determined to be non-duplicative); 
determining duplicative ones of the data packets sensed and reported (Rothstein, paragraph [0042], detect each received packet that is a duplicate; paragraph [0043], disregarding the duplicate packet) from at least one second sensor of the plurality of sensors based upon the data packets reported from the specific sensor (Rothstein, paragraph [0009], to multiple network taps); 
discarding the duplicative ones of the data packets (Rothstein, paragraph [0042], enable monitoring and analysis of selected flows that include packets that are determined to be non-duplicative; paragraph [0043], disregarding the duplicate packet); and 
analyzing the network flow based on the ones of the data packets and non-duplicative ones of the data packets reported from the at least one second sensor (Rothstein, paragraph [0005], analysis of monitored and recorded packets; paragraph [0009], to monitor flows of packets, monitored network traffic may be aggregated from multiple tap points using multiple network taps; paragraph [0042], enable monitoring and analysis of selected flows that include packets that are determined to be non-duplicative).  
Rothstein does not explicitly disclose selecting a first sensor of the plurality of sensors.
Zill discloses selecting a first sensor from among the plurality of sensors based on a determination that the first sensor sensed about the data packets (Zill, paragraph [0010], select the monitor with highest confidence; paragraph [0065], select monitors that had the highest confidence).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to determine a first sensor based on a determination, as in Zill, based on a determination that the first sensor sensed an earliest one of the data packets, as in the invention of Rothstein.  The motivation to combine the references would have been to identify and select a best monitor for network analysis.

Regarding claim 2, Rothstein in view of Zill discloses the method of claim 1, further comprising: analyzing the data packets from the plurality of sensors to determine a number of data packets sensed by each of the plurality of sensors (Zill, paragraph [0010], monitors store the packet count of packets transmitted; paragraph [0065]),
wherein the first sensor has sensed the most of the number of the data packets among the plurality of sensors (Zill, paragraph [0010], monitor with highest confidence has the highest packet count; paragraph [0065]).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to determine a specific monitor with the highest packet count in the invention of Rothstein.  The motivation to combine the references would have been to determine a monitor with the highest confidence.

Regarding claim 3, Rothstein in view of Zill discloses the method of claim 1, wherein the receiving, from the plurality of sensors, the data packets of the network flow (Rothstein, paragraph [0009], monitor flows of packets) comprises: 
receiving, from the plurality of sensors, the data packets for a predetermined time period (Zill, paragraph [0047], number of packets received in a given time period), 
wherein the first sensor is determined based on the data packets of the network flow sensed during the predetermined time period (Zill, paragraph [0047], number of packets received in a given time period).  It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to determine a specific monitor with the highest packet count in a time period in the invention of Rothstein.  The motivation to combine the references would have been to determine a monitor with the highest confidence.

Regarding claim 4, Rothstein in view of Zill discloses the method of claim 1, wherein the receiving, from the plurality of sensors, the data packets of the network flow further comprises: 
sampling the data packets of the network flow received from the plurality of sensors to yield sample data packets (Zill, paragraph [0047], number of packets received in a given time period), 31Attorney Docket No.: 085115-544752(999638-US.01) 
wherein the first sensor is determined based on the sampled data packets (Zill, paragraph [0010], monitor with highest confidence has the highest packet count; paragraph [0047], number of packets received in a given time period). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to determine a specific monitor with the highest packet count in a time period [sampling] in the invention of Rothstein.  The motivation to combine the references would have been to determine a monitor with the highest confidence.

Regarding claim 5, Rothstein in view of Zill discloses the method of claim 1, further comprising: 
reconciling the data packets (Rothstein, paragraph [0048], flows may be identified for monitoring that correspond to a selected node or network device); and 
determining a number of the non-duplicative ones of the data packets (Rothstein, paragraph [0042], enable monitoring and analysis of selected flows that include packets that are determined to be non-duplicative; paragraph [0043], disregarding the duplicate packet), 
wherein the first sensor has sensed most the number of the non-duplicative ones of the data packets among the plurality of sensors (Zill, paragraph [0010], monitor with highest confidence has the highest packet count; paragraph [0065]).  

Regarding claim 7, Rothstein in view of Zill discloses the method of claim 1, further comprising: 
analyzing the data packets to determine a starting timestamp for each of the data packets (Zill, paragraph [0048], start timestamp), 
wherein the determination is that the first sensor is an optimal sensor from among the plurality of sensors because the first sensor sensed and reported the earliest one of the data packets (Rothstein, paragraph [0009], to monitor flows of packets, monitored network traffic may be aggregated from multiple tap points using multiple network taps, paragraph [0042], enable monitoring and analysis of selected flows that include packets that are determined to be non-duplicative; paragraph [0043], disregarding the duplicate packet).  

Claims 11-15 are rejected under substantially the same rationale as claims 1-5, respectively.  Rothstein further discloses a processor; and a computer-readable storage medium storing instructions which, when executed by the processor (Rothstein, paragraph [0062]).

Claims 18-19 are rejected under substantially the same rationale as claims 1-2, respectively.


Claim 6, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothstein in view of Zill, and further in view of Ahn et al. (US 2016/0234083).

Regarding claim 6, Rothstein in view of Zill discloses the method of claim 1, wherein the data packets of the network flow comprise a set of information to uniquely identify the network flow, the set of information including a source address, a destination address, a protocol timestamp (Rothstein, paragraph [0114], protocol, IP addresses), a starting timestamp (Zill, paragraph [0048], start timestamp). 
Ahn discloses wherein the data packets of the network flow comprise a set of information to uniquely identify the network flow, the set of information including a source address, a destination address, a source port, destination port, a protocol, a user identification (ID), and a starting timestamp (Ahn, paragraph [0041], protocol type, network addresses, authentication information, ports, timestamp).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to store the flow information of Ahn in the invention of Rothstein in view of Zill.  The motivation to combine the references would have been to store the information about the flows.

Claim 16 is rejected under substantially the same rationale as claims 6-7.

Claim 20 is rejected under substantially the same rationale as claims 6-7.


Claim 8-10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothstein in view of Zill, and further in view of Copeland, III et al. (US 2007/0180526).

Regarding claim 8, Rothstein in view of Zill discloses the method of claim 1, wherein the network flow is a first user datagram protocol (UDP) network flow (Rothstein, paragraph [0027], UDP), further comprising: 
using a new flow start-time (Zill, paragraph [0048], start timestamp) to distinguish a second UDP network flow from the first UDP network flow (Rothstein, paragraph [0027], UDP).  
Copeland, III discloses determining the first UDP network flow is inactive for a predetermined time period (Copeland, III, paragraph [0114], flows inactive for a certain time period).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to determining that the first UDP network flow has being inactive for a predetermined time period in the invention of Rothstein in view of Zill.  The motivation to combine the references would have been to determine when a flow is finished.

Regarding claim 9, Rothstein in view of Zill discloses the method of claim 1, wherein the network flow is a transmission control protocol (TCP) network flow (Rothstein, paragraph [0028], TCP), further comprising: 
Copeland, III discloses determining a start of the TCP network flow based on a three-way hand-shake (Copeland, III, Fig. 3; paragraphs [0071]-[0073], three-way handshake: SYN – SYN-

32Attorney Docket No.: 085115-544752(999638-US.01)Regarding claim 10, Rothstein in view of Zill, and further in view of Copeland, III discloses the method of claim 9, further comprising: determining an end of the TCP network flow based on a four-way hand-shake (Copeland, III, Fig. 3; paragraphs [0075]-[0077], FIN-ACK – ACK – FIN-ACK - ACK).  

Claim 17 is rejected under substantially the same rationale as claims 9-10.


(2) Response to Argument
With regard to the rejections under 35 U.S.C. 103(a) for Claims 1-20, the Examiner Responds to the Applicant’s arguments as follows:  
In the first paragraph of section i on page 5 of the Appeal Brief filed on October 13, 2020, Applicants assert that claims 1, 11 and 18 are patentable because Rothstein does not disclose the entirety of the claim limitation “selecting a first sensor from among the plurality of sensors based on a determination that the first sensor sensed an earliest one of the data packets.”  However, the Examiner has not asserted that Rothstein discloses the entirety of that limitation.  Rather, as discussed in the claim rejections, the Examiner asserts that Rothstein  (Rothstein, paragraph [0031], Network Monitor Device [NMD] monitors packets in a session; paragraph [0042], enable monitoring and analysis of selected flows that include packets that are determined to be non-duplicative [earliest]; paragraph [0043], disregarding the duplicate packet).”  Applicant has not disputed that Rothstein reads on the Examiner’s specified portion of the claim limitation.  As discussed in the claim rejections above, it is the combination of Rothstein in view of Zill that discloses that limitation.
In the second paragraph of section i on page 5 of the Appeal Brief filed on October 13, 2020, Applicants assert that claims 1, 11 and 18 are patentable because Zill does not disclose the entirety of the claim limitation “selecting a first sensor from among the plurality of sensors based on a determination that the first sensor sensed an earliest one of the data packets.”  However, the Examiner has not asserted that Zill discloses the entirety of that limitation.  Rather, as discussed in the claim rejections, the Examiner asserts that Zill discloses “selecting a first sensor from among the plurality of sensors based on a determination that the first sensor sensed about the data packets (Zill, paragraph [0010], select the monitor with highest confidence; paragraph [0065], select monitors that had the highest confidence).”  Applicant has not disputed that Zill reads on the Examiner’s specified portion of the claim limitation.  As discussed in the claim rejections above, it is the combination of Rothstein in view of Zill that discloses that limitation.  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to determine a first sensor based on a determination, as in Zill, based on a determination that the first sensor sensed an earliest one 
On page 6 of the Appeal Brief filed on October 13, 2020, Applicants assert that the dependent claims are patentable because for at least the same reasons as independent the claims.  However, as discussed above, the independent claims are not patentable.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
Conferees:
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466  

/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466                                                                                                                                                                                                                    
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.